UNITED STATES DISTRICT COURT                                                EASTERN DISTRICT OF TEXAS



SONIA PLATTENBURG,                                             §
     Plaintiff,                                                §
                                                               § CASE NO. 9:18-CV-00144-MAC
versus                                                         §
                                                               §
WELLS FARGO HOME MORTGAGE,                                     §
    Defendant.                                                 §



                  ORDER ADOPTING REPORT AND RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE

         On November 8, 2018, United States Magistrate Judge Zack Hawthorn entered an order

recommending dismissal of this case without prejudice for failure to prosecute under FED. R. CIV.

P. 41(b) due to Plaintiff Sonia Plattenburg’s failure to comply with a court order to amend her state

court petition to conform with federal pleading standards. Doc. No. 20. Despite Judge Hawthorn’s

allowance of twenty-one days to amend, and the report and recommendation’s accommodation of

an additional fourteen days, Plattenburg has not complied with the order. See Doc. No. 17, 20.

         Defendant Wells Fargo Home Mortgage (Wells Fargo) filed a limited objection to the

report stating that “Wells Fargo does not object to the Magistrate’s recommendation to dismiss the

lawsuit, but only objects to the portion of the Report holding that the dismissal should be without

prejudice.” Doc. No. 21 at 1. A party who files timely, 1 written objections to a magistrate judge’s

report and recommendation is entitled to a de novo determination of those findings or

recommendations to which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV.

P. 72(b)(2)-(3). “Parties filing objections must specifically identify those findings [to which they


         1
             It should also be noted that Wells Fargo’s objection was filed outside of the fourteen-day objection period.
object]. Frivolous, conclusive or general objections need not be considered by the district court.”

Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds

by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       Wells Fargo argues that dismissal should be based upon the previously filed “Motion to

Dismiss under Rule 12(b)(6).” Doc. No. 10. But Wells Fargo does not offer any authority showing

that a court is required to adjudicate a pending motion before dismissing a case for want of

prosecution. Further, even if the court were to decide the pending motion to dismiss in Wells

Fargo’s favor, there is a substantial likelihood that the court would be required to grant Plattenburg

leave to amend the state court petition, which would circle the parties back to the same position as

they are currently. See Hart v. Bayer Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (advising district

courts to grant leave to amend complaints rather than dismissing them “unless the defect is simply

incurable or the plaintiff has failed to plea with particularity after being afforded repeated

opportunities to do so.”). Therefore, Wells Fargo’s objection that the claims should be dismissed

with prejudice is overruled.

       It is, therefore, ORDERED that the report and recommendation of the magistrate judge

(Doc. No. 20) is ADOPTED, Wells Fargo’s objection is OVERRULED, and Plattenburg’s claims

        .
are dismissed without prejudice. A final judgment will be entered separately.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 29th day of November, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
